EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 11, 13-19 appear to define over the available prior art of record and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “a top surface of the first side wall and a top surface of the second side wall include a plurality of grooves adapted to receive the plurality of rails perpendicularly secured between the first side wall and the second side wall” in combination as claimed in claims 11 and 19 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Fink (US 3,710,900) teaches a system capable of displaying buttons, comprising: a storage container 26; and a modular rack assembly (all of 10) removably coupled to an interior of the storage container 26, the modular rack assembly (all of 10) including one or more modular rack trays 10, each of the one or more modular rack trays 10 including a plurality of slits (slits between 22) configured to receive a portion of a button (if included) positioned in a slanted orientation (a button can be positioned on slits that are not directly across from each other allowing a button if inserted to be on a slant) (see figure 1 of Fink). McKay et al. (US 5,299,688) teaches a plurality of modular rack trays 10, wherein each includes: a base; a first side wall having a protruding member 40 along a length of the first side wall; a second side wall having a channel 42 along a length of the second side wall; wherein: the protruding member 40 along the length of the first side wall is configured to removably couple with a complementary channel 42 of at least one of the plurality of modular rack trays 10 of the modular rack assembly, and the channel 42 along the length of the second side wall is configured to removably couple with a complimentary protruding member of at least one of the plurality of modular rack trays 10 of the modular rack assembly (see figure 1 and Col.4, Il.29-44 of McKay et al.). However the prior art fails to teach or suggest the specific limitation of, “a top surface of the first side wall and a top surface of the second side wall include a plurality of grooves adapted to receive the plurality of rails perpendicularly secured between the first side wall and the second side wall” in combination as claimed in claims 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735